Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 1 of 36 PageID #: 6489



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  SYSMEX CORPORATION and SYSMEX )
  AMERICA, INC.,                )
                                )
             Plaintiffs,        )
                                )
      v.                        )                       Civil Action No. 19-1642-RGA-CJB
                                )
  BECKMAN COULTER, INC.,        )
                                )
             Defendant.         )

                              REPORT AND RECOMMENDATION

         In this action filed by Plaintiffs Sysmex Corporation and Sysmex America, Inc.

  (“Sysmex” or “Plaintiffs”) against Defendant Beckman Coulter, Inc. (“BCI” or “Defendant”),

  Sysmex alleges infringement of United States Patent Nos. 10,401,350 (the “'350 patent”) and

  10,401,351 (the “'351 patent” and collectively with the '350 patent, “the asserted patents” or the

  “patents-in-suit”). Presently before the Court is the matter of claim construction. The Court

  recommends that the District Court adopt the constructions as set forth below.

  I.     BACKGROUND

         Sysmex commenced this action on September 3, 2019. (D.I. 1) The case was thereafter

  referred to the Court to hear and resolve all pretrial matters through the case-dispositive motion

  deadline. (D.I. 11)

         Sysmex alleges that BCI’s hematology analyzer systems infringe claims of the asserted

  patents. (D.I. 1 at ¶¶ 6, 17-56) The patents’ specifications explain that blood samples and body

  fluid samples are routinely collected and used to diagnose and treat patients. ('350 patent, col.
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 2 of 36 PageID #: 6490




  1:25-30) 1 The asserted patents claim sample analyzers having a plurality of detectors for sensing

  blood samples or body fluid samples, including at least one multi-mode detector that can operate

  in both the blood measuring mode and the body fluid measuring mode. (D.I. 1 at ¶¶ 13, 16)

  Both patents are titled “Sample Analyzer and Computer Program Product.” (Id., exs. A-B) 2

  Further details regarding the asserted patents will be provided below in Section III.

            On October 14, 2020, the parties filed their joint claim construction brief. (D.I. 133) The

  Court conducted a Markman hearing by video conference on October 28, 2020. (D.I. 146

  (hereinafter, “Tr.”)) In February and March 2021, the parties submitted letters providing

  supplemental authority in support of their claim construction positions; these letters related to

  Institution Decisions in inter partes review (“IPR”) proceedings involving the asserted patents.

  (D.I. 219; D.I. 220; D.I. 221)

  II.       STANDARD OF REVIEW

            It is well-understood that “[a] claim in a patent provides the metes and bounds of the right

  which the patent confers on the patentee to exclude others from making, using, or selling the

  protected invention.” Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257

  (Fed. Cir. 1989). Claim construction is a generally a question of law, although subsidiary fact

  finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 326-27

  (2015).




            1
                  The two patents-in-suit share the same specification. (See D.I. 133 at 2) All
  citations to the patent specification will be to the '350 patent unless otherwise indicated.
            2
                  The asserted patents appear on the docket in this action more than once. Citations
  to the patents will simply be to the '350 patent and '351 patent.

                                                     2
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 3 of 36 PageID #: 6491




         The Court should typically assign claim terms their “ordinary and customary meaning[,]”

  which is “the meaning that the term[s] would have to a person of ordinary skill in the art

  [‘POSITA’] in question at the time of the invention, i.e., as of the effective filing date of the

  patent application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005). However,

  when determining the ordinary meaning of claim terms, the Court should not extract and isolate

  those terms from the context of the patent; rather it should endeavor to reflect their “meaning to

  the ordinary artisan after reading the entire patent.” Id. at 1321; see also Eon Corp. IP Holdings

  LLC v. Silver Spring Networks, Inc., 815 F.3d 1314, 1320 (Fed. Cir. 2016).

         In proceeding with claim construction, the Court should look first and foremost to the

  language of the claims themselves, because “[i]t is a bedrock principle of patent law that the

  claims of a patent define the invention to which the patentee is entitled the right to exclude.”

  Phillips, 415 F.3d at 1312 (internal quotation marks and citations omitted). For example, the

  context in which a term is used in a claim may be “highly instructive.” Id. at 1314. In addition,

  “[o]ther claims of the patent in question, both asserted and unasserted, can . . . be valuable” in

  discerning the meaning of a particular claim term. Id. This is “[b]ecause claim terms are

  normally used consistently throughout the patent, [and so] the usage of a term in one claim can

  often illuminate the meaning of the same term in other claims.” Id. Moreover, “[d]ifferences

  among claims can also be a useful guide[,]” as when “the presence of a dependent claim that

  adds a particular limitation gives rise to a presumption that the limitation in question is not

  present in the independent claim.” Id. at 1314-15.

         In addition to the words of the claims, the Court should look to other intrinsic evidence.

  For example, the Court should analyze the patent specification, which “may reveal a special


                                                    3
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 4 of 36 PageID #: 6492




  definition given to a claim term . . . that differs from the meaning [that term] would otherwise

  possess” or may reveal an intentional disclaimer of claim scope. Id. at 1316. Even if the

  specification does not contain such revelations, it “is always highly relevant to the claim

  construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of a

  disputed term.” Id. at 1315 (internal quotation marks and citation omitted). That said, however,

  the specification “is not a substitute for, nor can it be used to rewrite, the chosen claim

  language.” SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). And

  a court should also consider the patent’s prosecution history, if it is in evidence, because it “can

  often inform the meaning of the claim language by demonstrating how the inventor understood

  the invention and whether the inventor limited the invention in the course of prosecution[.]”

  Phillips, 415 F.3d at 1317.

         Extrinsic evidence, “including expert and inventor testimony, dictionaries, and learned

  treatises[,]” can also “shed useful light on the relevant art[.]” Id. (internal quotation marks and

  citations omitted). Overall, while extrinsic evidence may be useful, it is “less significant than the

  intrinsic record in determining the legally operative meaning of claim language.” Id. (internal

  quotation marks and citations omitted); accord Markman v. Westview Instruments, Inc., 52 F.3d

  967, 981 (Fed. Cir. 1995).

         In utilizing these resources during claim construction, courts should keep in mind that

  “[t]he construction that stays true to the claim language and most naturally aligns with the

  patent’s description of the invention will be, in the end, the correct construction.” Renishaw PLC

  v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998).

  III.   DISCUSSION



                                                    4
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 5 of 36 PageID #: 6493




         The parties set out eight disputed terms or sets of terms (hereinafter, “terms”) for the

  Court’s review. The Court takes up the terms in the order in which they were argued.

         A.      “controller programmed to”

         The first disputed term “controller programmed to” appears in every independent claim

  of the asserted patents. Exemplary claim 7 of the '351 patent recites:

                 7. A sample analyzer comprising:

                 a plurality of detectors comprising at least one optical detector for
                 optically sensing cells in a sample and at least one electrical
                 detector for electrically sensing cells in the sample, the sample
                 selectively comprising (i) a blood sample or (ii) a body fluid
                 sample, wherein the body fluid sample contains body fluid, other
                 than blood, which is selected from a group consisting of
                 cerebrospinal fluid, thoracic fluid, abdominal fluid, fluid collected
                 in a cardiac sac, synovial fluid, dialysate from peritoneal dialysis,
                 and intraperitoneal rinse;

                 a controller programmed to selectively operate the sample
                 analyzer in a blood measuring mode or a body fluid measuring
                 mode, wherein the blood measuring mode includes a sequence of
                 operations for measuring cells in the blood sample, and the body
                 fluid measuring mode includes a sequence of operations for
                 measuring cells in the body fluid sample, and wherein a respective
                 sequence of operations for measuring cells in the blood sample and
                 in the body fluid sample comprises (a) a sensing operation
                 comprising operations of preparing for measurement and operating
                 a detector to sense cells in the sample and (b) an analyzing
                 operation comprising operations of analyzing measurements from
                 the sensing operation and displaying analysis results, and further
                 wherein the plurality of detectors include one or more multi-mode
                 detectors configured to operate in both the blood measuring mode
                 and the body fluid measuring mode,

                 the controller programmed to:
                 display on an input screen (1) at least two sample-type options that
                 comprise concurrent display of a blood sample option and a body
                 fluid sample option each independently selectable from the other
                 on the input screen and (2) one or more test modes displayed
                 separately from a selected one of the at least two sample-type
                 options;

                                                   5
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 6 of 36 PageID #: 6494




                 in response to (I) a user input, on the input screen, of selecting the
                 blood sample option from the displayed at least two sample-type
                 options and (II) an additional user input, on the input screen, of
                 setting one test mode from the displayed one or more test modes,
                 perform the sensing operation in the blood measuring mode to:
                 prepare a blood measurement sample from the blood sample;
                 introduce at least part of the prepared blood measurement sample
                 into an optical detector; and operate the optical detector to
                 optically sense white blood cells in the introduced blood
                 measurement sample, and further perform the analyzing operation
                 in the blood measurement mode to: analyze blood-sample
                 measurements of the white blood cells sensed in the introduced
                 blood measurement sample; count each of five types of white
                 blood cells based on the analyzed blood-sample measurements;
                 and display a count of each of the five types of white blood cells;
                 and

                 in response to (I) a user input, on the input screen, of selecting the
                 body fluid sample option from the displayed at least two sample-
                 type options and (II) an additional user input, on the input screen,
                 of setting said one or a different test mode from the displayed one
                 or more test modes, perform the sensing operation in the body fluid
                 measuring mode to: prepare a body fluid measurement sample
                 from the body fluid sample; introduce at least part of the prepared
                 body fluid measurement sample into an electrical detector; operate
                 said electrical detector to electrically sense cells in the introduced
                 body fluid measurement sample, and further perform the analyzing
                 operation in the body fluid measuring mode to: analyze body-fluid-
                 sample measurements of cells sensed in the introduced body fluid
                 measurement sample; count mono-nucleated cells and poly-
                 nucleated cells based on the analyzed body-fluid-sample
                 measurements; and separately display in a screen a count of the
                 mono-nucleated cells and a count of the poly-nucleated cells.

  ('351 patent, cols. 18:13-19:25 (emphasis added)) The parties’ competing proposed

  constructions for “controller programmed to” are set out in the chart below:

   Term                             Plaintiffs’ Proposed               Defendant’s Proposed
                                    Construction                       Construction
   “controller programmed to”       This term is not a means-          This is a means-plus-function
                                    plus-function limitation.          term subject to 35 U.S.C. §
                                                                       112, ¶ 6 (pre-AIA) / § 112(f)
                                    Plain and ordinary meaning,        (AIA).
                                    no construction necessary.

                                                    6
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 7 of 36 PageID #: 6495




                                      Alternatively, “a                  Functions: The various
                                      microcomputer.”                    functions performed by the
                                                                         claimed controller [are set out
                                                                         at D.I. 133 at 35-37].

                                                                         Structure: the corresponding
                                                                         structure is generally a
                                                                         microcomputer (e.g., Fig. 2,
                                                                         item 6) operating detection
                                                                         units, including a flow
                                                                         cytometric white blood cell
                                                                         detection unit 41 (see Fig. 4),
                                                                         programmed to perform
                                                                         algorithms as identified in
                                                                         [D.I. 133 at 35-37], to process
                                                                         and perform data analysis on
                                                                         signals, including
                                                                         photoreception signals.

                                                                         For [certain of the claimed
                                                                         functions, as indicated in D.I.
                                                                         133 at 35-37], insufficient
                                                                         structure is provided in the
                                                                         patent specification,
                                                                         rendering the claims
                                                                         indefinite.

  (D.I. 133 at 31) The parties’ dispute with respect to this term is whether it should be construed

  as a means-plus-function limitation pursuant to 35 U.S.C. § 112, ¶ 6 (“Section 112, paragraph

  6”). 3 (Id. at 31, 37; see also id. at 5 (noting that the patent applications at issue are “part of a



          3
                  Section 112, paragraph 6 provided as follows:

                  An element in a claim for a combination may be expressed as a
                  means or step for performing a specified function without the
                  recital of structure, material, or acts in support thereof, and such
                  claim shall be construed to cover the corresponding structure,
                  material, or acts described in the specification and equivalents
                  thereof.

  The “means-plus-function” technique of claim drafting is a “convenience” that allows a patentee
  to express a claim limitation in functional terms “without requiring the patentee to recite in the
                                                   7
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 8 of 36 PageID #: 6496




  long chain of patent applications dating back to 2007[,]” such that pre-AIA Section 112,

  paragraph 6 applies here))

         Given that the claims do not use the traditional “means” language often found in means-

  plus-function claims, “there is a rebuttable presumption that [Section 112, paragraph 6] does not

  apply.” Diebold Nixdorf, Inc. v. Int’l Trade Comm’n, 899 F.3d 1291, 1298 (Fed. Cir. 2018).

  “[T]he presumption can be overcome and [Section 112, paragraph 6] will apply if the challenger

  demonstrates that the claim term fails to recite sufficiently definite structure or else recites

  function without reciting sufficient structure for performing that function.” Id. (internal

  quotation marks and citation omitted). The challenger must meet this burden by a preponderance

  of the evidence. See Apex Inc. v. Raritan Comput., Inc., 325 F.3d 1364, 1372-73 (Fed. Cir.

  2003). “To determine whether a claim recites sufficient structure, it is sufficient if the claim

  term is used in common parlance or by persons of skill in the pertinent art to designate structure,




  claims all possible structures” that could perform that function. Med. Instrumentation &
  Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1211 (Fed. Cir. 2003) (internal quotation marks
  and citation omitted). In exchange for getting the benefit of this drafting convenience, however,
  patentees must disclose, in the written description of the patent, a corresponding structure for
  performing the claimed function. Noah Sys, Inc. v. Intuit Inc., 675 F.3d 1302, 1318 (Fed. Cir.
  2012); see also Elekta, 344 F.3d at 1211 (“‘[T]he price that must be paid for use of that
  convenience is limitation of the claim to the means specified in the written description and
  equivalents thereof.’”) (citation omitted). A patentee satisfies this requirement “‘only if the
  specification or prosecution history clearly links or associates that structure to the function
  recited in the claim.’” In re Aoyama, 656 F.3d 1293, 1297 (Fed. Cir. 2011) (emphasis added)
  (quoting Elekta, 344 F.3d at 1210); see also Elekta, 344 F.3d at 1220 (“The public should not be
  required to guess as to the structure for which the patentee enjoys the right to exclude. The
  public instead is entitled to know precisely what kind of structure the patentee has selected for
  the claimed functions, when claims are written according to section 112, paragraph 6.”). “If the
  specification does not contain an adequate disclosure of the structure that corresponds to the
  claimed function, the patentee will have failed to particularly point out and distinctly claim the
  invention as required by . . . section 112, [paragraph 2], which renders the claim invalid for
  indefiniteness.” Blackboard, Inc. v. Desire2Learn Inc., 574 F.3d 1371, 1382 (Fed. Cir. 2009)
  (internal quotation marks and citation omitted).
                                                     8
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 9 of 36 PageID #: 6497




  even if the term covers a broad class of structures and even if the term identifies the structures by

  their function.” Skky, Inc. v. MindGeek, s.a.r.l., 859 F.3d 1014, 1019 (Fed. Cir. 2017) (internal

  quotation marks and citation omitted).

         For the following reasons, the Court finds that BCI has failed to overcome the

  presumption against means-plus-function claiming here.

         As an initial matter, the caselaw strongly supports the notion that, as a general matter,

  “controller” describes a known class of structures and does not signal the use of means-plus-

  function claiming. (D.I. 133 at 32, 33, 49; Tr. at 42-43, 56) Indeed, there are numerous cases in

  which district courts have concluded just that. See, e.g., Va. Innovation Scis., Inc. v.

  Amazon.com, Inc., Civil Action No. 4:18-cv-474, 2019 WL 4259020, at *13-15 (E.D. Tex. Sept.

  9, 2019) (rejecting defendants’ argument that “central controller” should be construed as a

  means-plus-function limitation because “controller” refers to a known class of structures in the

  art, and nothing in the specification indicated that the claimed controller lacked structure);

  Barkan Wireless IP Holdings, L.P. v. Samsung Elecs. Co., No. 2:18-CV-28-JRG, 2019 WL

  49790, at *22-23 (E.D. Tex. Feb. 7, 2019) (same); Maxell Ltd. v. Huawei Device USA Inc., 297

  F. Supp. 3d 668, 748 (E.D. Tex. 2018) (same); see also Sound View Innovations, LLC v.

  Facebook, Inc., No. 16-cv-116 (RGA), 2017 WL 2221177, at *5 (D. Del. May 19, 2017)

  (“‘Controller’ may be a class of structures, rather than one specific structure, and may be defined

  with functional terms, but that does not make it means-plus-function.”).

         Next, BCI’s primary counter-argument is not persuasive—and indeed, it was effectively

  rebutted by evidence that Sysmex has put forward. BCI’s argument is not that a POSITA would

  be unable to recognize a “controller” as a known structure. Indeed, the clear evidence of record

  is that, as a general matter, POSITAs do recognize “controller” to refer to a known class of

                                                    9
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 10 of 36 PageID #: 6498




   structures. (D.I. 133 at 33; id., ex. 18 at ¶ 49; id., ex. 18 at ex. H at ¶ 57; Tr. at 21, 70) Instead,

   BCI is asserting that “neither Sysmex nor its expert explain how or why the claimed ‘controller’

   is a member of such a known class.” (D.I. 133 at 57 (emphasis added)) Put differently, BCI is

   arguing that a “controller” is understood by a POSITA simply to be a known structure that

   performs “control functions”—but that the claimed controller falls outside of this category

   because it performs not just control functions, but also various additional “general purpose

   computing” or “generic data processing” functions (like processing data, or producing analysis

   or displaying results). (Id. at 41, 44, 57-60; id., ex. 18 at ex. H at ¶ 57; Tr. at 22)

           But in response, Sysmex and its expert, Vijay Madisetti, Ph.D., persuasively address why

   a POSITA would understand that a “controller” could perform functions similar to those called

   out in the claims. Specifically, Dr. Madisetti’s declaration explains that:

                   (1)     The IBM Dictionary of Computing defines “controller” to
                           mean a “‘device that coordinates and controls the operation
                           of one or more input/output devices, such as workstations,
                           and synchronizes [the operation of such devices with] the
                           operation of the system as a whole.’” (D.I. 133, ex. 18 at ¶
                           49 (quoting id., ex. 5 at 145)) Dr. Madisetti notes that the
                           claimed controller meets this definition as it “coordinates
                           and controls the operation of” the “data processing unit 3,
                           display and operating unit 7, and device 8 for measuring
                           blood and body fluids, which includes a fluid supplying
                           unit 81, and the claimed ‘controller’ synchronizes the
                           operation of the sample analyzer as a whole.” (Id.);

                   (2)     The IEEE Standard Dictionary of Electrical and
                           Electronics Terms defines “controller” as a “‘device or
                           group of devices that serves to govern, in some
                           predetermined manner, the electric power delivered to the
                           apparatus to which it is connected.’” (Id. at ¶ 50 (quoting
                           id., ex. 6 at 217)) Dr. Madisetti notes that the claimed
                           controller governs, in a predetermined manner, the electric
                           power delivered to several apparatus, such as data
                           processing unit 3, display and operating unit 7, and device
                           8 for measuring blood and body fluids. (Id.);

                                                      10
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 11 of 36 PageID #: 6499




                  (3)     Controllers are able to do more than just coordinate and
                          control; for example, controllers can regulate data flow,
                          produce outputs in response to inputs, and format or
                          process data. (Id. at ¶ 51; see also id. at ¶ 53 (Dr. Madisetti
                          pointing out that BCI’s own patents recognize that
                          controllers are capable of inputting data and outputting
                          data, and of being “‘analyzer controllers’”); see also D.I.
                          133 at 53-54 & n.8); and

                  (4)     The POSA would have understood that a “microcomputer”
                          is one type of controller, and the patent specification makes
                          clear that one exemplary “controller” described in the
                          patents is “microcomputer 6.” (Id., ex. 18 at ¶¶ 54-55) 4

   Therefore, the extrinsic evidence persuasively indicates that not only does “controller” refer to a

   known class of structures, but that a POSITA would understand that the functions performed by

   the claimed controller are in line with those typically performed by a “controller.” (Tr. at 58-59,

   72); Va. Innovation Scis., Inc., 2019 WL 4259020, at *13-15 (finding that the term “central

   controller” referred to a known class of structures in the art, where the claimed central controller

   did more than just perform generic “control” functions, and instead was configured to receive

   information regarding an item, identify the item, process a purchase request, communicate



          4
                   BCI argues that the microcomputer that is Sysmex’s claimed controller is merely
   a general purpose computer, which establishes that the term should be treated as a means-plus-
   function limitation. (D.I. 133 at 42, 61-62 (citing id., ex. 18 at exs. D, E, F, G); Tr. at 34-35)
   According to BCI, “[n]either Sysmex nor Dr. Madisetti argues that microcomputer 6 is not a
   general purpose computer.” (Tr. at 34-35, 74) But that is incorrect. (See Tr. at 50) In Dr.
   Madisetti’s declaration, he opines that: (1) a microcomputer was well-known as structure for a
   controller; (2) one exemplary controller described in the asserted patents is microcomputer 6;
   and (3) the “controller” described in the patents is “not a general purpose computer[.]” (D.I. 133,
   ex. 18 at ¶¶ 53-56) So Dr. Madisetti is thus opining that microcomputer 6 is not a general
   purpose computer.

          Moreover, as Sysmex points out, the prosecution history for the '350 and '351 patent
   families supports the notion that: (1) a controller is a known structure and (2) a microcomputer
   can be a type of controller. Indeed, in assessing claims in an application for a related patent, the
   Examiner concluded that a prior art microcomputer satisfied the “controller” limitation in those
   claims. (D.I. 133 at 33 (citing D.I. 132 at JA00184); Tr. at 61)
                                                    11
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 12 of 36 PageID #: 6500




   information and send information); Sound View Innovations, LLC, 2017 WL 2221177, at *4-5

   (finding that the claimed “controller,” which similarly did more than perform generic “control”

   functions and instead also “monitor[ed]” characteristics and “delete[d]” data records, was not a

   means-plus-function limitation because it fell within a class of known structures). 5

          Lastly, BCI’s other counter-argument is similarly unpersuasive. This argument has to do

   with two structures referenced in the specification: the afore-mentioned “microcomputer 6” and

   “controller 63.” It is undisputed that “microcomputer 6” is an embodiment of the controller

   recited in the claims. (D.I. 133 at 40 (BCI noting that the “microcomputer 6 controls the

   operations of the hematology analyzer”); id. at 49 (Sysmex indicating that “the specification

   identifies a structure for the controller—microcomputer 6—which is described in detail”), id. at

   52, 55; Tr. at 34) BCI nevertheless argues that because the specification also references another

   controller (“controller 63”), this demonstrates that the term “controller” as used in the claims

   must be a nonce word—i.e., a word connoting broad functionality and no specific structure.

   (D.I. 133 at 40-41) But “controller 63” is clearly not the controller recited in the claims—it is

   simply a component of microcomputer 6. And the Court is not persuaded that just because the

   specification describes another “controller” that has different functions than the claimed

   “controller,” this means that the claimed “controller” is a “black box” that must get means-plus-

   function treatment. (Id. at 52); cf. Egenera, Inc. v. Cisco Sys., Inc., 972 F.3d 1367, 1375 (Fed.

   Cir. 2020) (finding that the defendant overcame the presumption against applying means-plus-



          5
                   BCI also asserts that because the claims fail to specify how the controller is
   connected to other claimed components, this is additional evidence that “controller” should be
   construed as a means-plus-function limitation. (D.I. 133 at 38-39) But Sysmex persuasively
   replies that a POSITA would understand that the controller (i.e., the microcomputer) is
   electrically connected to the detectors as depicted in Figure 2 of the patent. (Id. at 52; id., ex. 18
   at ¶ 55; see also '350 patent, col. 8:20-55; FIG. 2)
                                                     12
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 13 of 36 PageID #: 6501




   function claiming to the claim term “logic,” where as used, “‘logic’ is no more than a black box

   recitation of structure that is simply a generic substitute for means”) (certain quotation marks

   omitted).

           For all of these reasons, BCI has not met its burden to demonstrate that the presumption

   against means-plus-function claiming has been overcome here. Having thus resolved the Section

   112, paragraph 6 issue, and with there being no other existing dispute as to the construction of

   “controller programmed to,” the Court recommends that no construction is needed for this term.

           B.        “a blood measuring mode” and “a body fluid measuring mode”

           Every independent claim of the asserted patents makes reference to “a blood measuring

   mode” and “a body fluid measuring mode.” The patent claims explain that the sample analyzer

   may be operated in a “blood measuring mode” or a “body fluid measuring mode,” with each

   mode “includ[ing] a sequence of operations for measuring cells” in the blood sample or body

   fluid sample. ('350 patent, col. 16:49-55) The parties’ proposed constructions for these terms

   are as follows:

    Term                           Sysmex’s Proposal               BCI’s Proposal

    “a blood measuring mode”       “a sample analyzer              Plain and ordinary meaning.
                                   operation mode, different
                                   from the body fluid             Alternatively: “a setting of a
                                   measuring mode, used for        sample analyzer used for
                                   measuring cells in a blood      measuring blood”
                                   sample”
    “a body fluid measuring        “a sample analyzer              Plain and ordinary meaning.
    mode”                          operation mode, different
                                   from the blood measuring        Alternatively: “a setting of a
                                   mode, used for measuring        sample analyzer used for
                                   cells in a body fluid           measuring body fluid”
                                   sample”

   (D.I. 133 at 9)


                                                   13
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 14 of 36 PageID #: 6502




          In the briefing, Sysmex explained that BCI’s position was flawed because its alternative

   constructions “do not preclude the ‘setting’ used for measuring blood from being the same

   ‘setting’ used for measuring body fluid.” (D.I. 133 at 17) Sysmex contended that while prior art

   analyzers “operated the same way” whether used for blood or bodily fluids, in the claimed

   inventions “samples are measured by executing operations in the body fluid measurement mode

   that differ in one or more ways from the operations in the blood measurement mode.” (Id.

   (internal quotation marks and citation omitted) (emphasis added)) While its position on this

   issue was not entirely clear in its briefing, during the Markman hearing, BCI did not appear to be

   asserting that the setting for measuring blood could be the same as the setting for measuring

   bodily fluids. (Tr. at 95)

          In the IPR proceedings, Sysmex proposed the same constructions for these terms that it

   proposes here. (See, e.g., D.I. 219, ex. 1 at 12-13) Ultimately, the United States Patent and

   Trademark Office’s Patent Trial and Appeal Board (“PTAB”) agreed with Sysmex that the claim

   language and patent specification was consistent with Sysmex’s proposed constructions. (Id. at

   14-17) In doing so, the PTAB pointed out, for example, that certain claims provide examples of

   possible differences between the body fluid measuring mode and the blood fluid measuring

   mode—such as claims 1 and 12 of the '350 patent, which specify that the sensing operation is

   “different, at least partially” between the two modes, 6 and claims 19-21 of the '350 patent, which

   recite a pre-washing step and a counting step in the body fluid measuring mode that is not

   required in the blood measuring mode. 7 (D.I. 219, ex. 1 at 14-15; see also D.I. 133 at 9-10, 15)



          6
                  Claim 1 of the '351 patent also recites this language. ('351 patent, col. 16:64-67)
          7
                Claim 16 of the ‘351 patent also recites the “pre-washing” step in the body fluid
   measuring mode. (Id., col. 21:6-10)
                                                14
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 15 of 36 PageID #: 6503




   It also referenced the Abstract’s disclosure of a sample analyzer that sets either a blood

   measurement mode for measuring the blood sample, or a body fluid measurement mode for

   measuring the body fluid sample as an operating mode, and that “execut[es] operations in the

   body fluid measurement mode that differs from the operations in the blood measurement mode

   when the body fluid measurement mode has been set.” (D.I. 219, ex. 1 at 15 (quoting '350

   patent, Abstract); see also D.I. 133 at 10) The PTAB also cited in support to Figures 7 and 9 in

   the patents, as well as the descriptions of those figures; the PTAB noted that this intrinsic

   evidence discloses that while some steps are performed identically in both measurement modes,

   there are also differences between these modes. (D.I. 219, ex. 1 at 15-17; see also D.I. 133 at 10-

   11, 15)

             Here, the Court agrees with Sysmex and the PTAB that Sysmex’s proposed constructions

   for “a blood measuring mode” and “a body fluid measuring mode” are consistent with the claim

   language and the intrinsic record. It does so for all of the reasons, referenced above, that the

   PTAB relied upon to come to the same conclusion. And the Court notes that this outcome gibes

   with the claim construction principle that “[w]here a claim lists elements separately, the clear

   implication of the claim language is that those elements are distinct component[s] of the patented

   invention.” Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP, 616 F.3d 1249, 1254 (Fed.

   Cir. 2010) (internal quotation marks and citations omitted). 8



             8
                   The Court also notes that BCI did not push back against these proposed
   constructions at all in the IPR proceedings. (D.I. 219, ex. 1 at 13) And in its supplemental letter
   to the Court regarding the IPR Institution Decisions, BCI did not cite any persuasive evidence
   suggesting that Sysmex’s proposed constructions were incorrect. Instead, in that supplemental
   letter, BCI noted only that if “the Court is inclined to construe these terms in light of the IPR
   Institution Decisions . . . then they should be construed consistent with the argument made by
   Sysmex that was accepted by the Board, namely, that [] the different measuring modes refer to
   different measuring operations.” (D.I. 220 at 2 (emphasis in original)) It is not exactly clear
                                                      15
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 16 of 36 PageID #: 6504




          For these reasons, the Court recommends that “a blood measuring mode” be construed to

   mean “a sample analyzer operation mode, different from the body fluid measuring mode, used

   for measuring cells in a blood sample” and that “a body fluid measuring mode” be construed to

   mean “a sample analyzer operation mode, different from the blood measuring mode, used for

   measuring cells in a body fluid sample.”

          C.      “separately displaying” / “separately display”

          The term “separately displaying” appears in claims 8, 9, 20 and 21 of the '350 patent, and

   the term “separately display” appears in claims 7, 11, 12 and 24-26 of the '351 patent.

   Exemplary claim 8 of the '350 patent recites:

                  8. The sample analyzer according to claim 7, wherein the sensing
                  operation performed in the body fluid measuring mode comprises
                  operations of counting mono-nucleated cells and poly-nucleated
                  cells among the cells in the introduced body fluid sample and
                  separately displaying in a screen a count of the mono-nucleated
                  cells and a count of the poly-nucleated cells.

   ('350 patent, col. 17:54-60 (emphasis added)) And exemplary claim 20 of the '350 patent, for

   example, recites a sample analyzer that, for the blood measuring mode, “separately display[s] in

   a screen a count of each of said five types of white blood cells” and, for the body fluid measuring

   mode, “separately display[s] in a screen a count of the mono-nucleated cells and a count of the

   poly-nucleated cells.” (Id., col. 20:25-27, 32-34 (emphasis added))

          The parties’ proposed constructions are as follows:




   what BCI means by this, because Sysmex advanced the same claim construction “argument”
   (and the same supporting evidence) to the PTAB that it did here, and the PTAB construed the
   terms consistent with Sysmex’s proposed constructions here. (D.I. 221 at 1; see also D.I. 220,
   ex. E at 48-51) To the extent that what BCI is getting at here amounts to a disputed issue of
   claim scope, the issue is not well-briefed; if necessary, the parties can re-raise it with the Court in
   the future.
                                                     16
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 17 of 36 PageID #: 6505




    Term                            Sysmex’s Proposal               BCI’s Proposal

    “separately displaying” /       “are each individually          Plain and ordinary meaning.
    “separately display”            displayed”

   (D.I. 133 at 18)

           Frustratingly for the Court, the true nature of the parties’ dispute regarding this term

   remained obscured throughout the briefing and for most of the argument about the term during

   the Markman hearing. Only at the very end of that argument did the parties clearly articulate

   what they were really disagreeing about. The dispute is this: if the claim requires, for example,

   “separately displaying” a “count of the mono-nucleated cells” or a “count of the poly-nucleated

   cells,” how can this requirement be met? Sysmex argues that the only way to do so is by having

   an “individual count shown for each count that is recited in the claim[.]” (Tr. at 109) In other

   words, if the claim required, for example, “separately displaying” a “count of the mono-

   nucleated cells,” this could only be accomplished by a display (like that in Figure 14) that depicts

   the letters “MN#” (or some other identifier for “mono-nucleated cells”) alongside a

   corresponding number of cells. ('350 patent, FIG. 14) But BCI’s view is that if the claim calls

   for “separately displaying” a “count of the mono-nucleated cells,” that limitation could be

   satisfied if the analyzer separately displayed, for example, counts of subcategories of mono-

   nucleated cells. (Tr. at 111; see also id. at 105 (“The dispute is whether instead of just [mono-

   nucleated] and [poly-nucleated], [if the screen] instead [displays] the five white blood cell types

   [in five entries, then BCI’s position is that that is] separately displaying [a count of the mono-

   nucleated cells and a count of the poly-nucleated cells].”)) For the following three reasons, the

   Court concludes that Sysmex’s position is the correct one here.




                                                    17
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 18 of 36 PageID #: 6506




          First, the plain language of the claims supports Sysmex’s construction. As noted above,

   claim 20 of the '350 patent recites, for the blood measuring mode, “separately display in a screen

   a count of each of said five types of white blood cells” and, for the body fluid measuring mode,

   “separately display in a screen a count of the mono-nucleated cells and a count of the poly-

   nucleated cells.” ('350 patent, col. 20:25-27, 32-34 (emphasis added)) White blood cells can

   include both mono-nucleated and poly-nucleated cells. (D.I. 133 at 20) So the way this claim

   was drafted indicates that when the patentees were listing what types of counts must be

   “separately displayed,” they did so in precise fashion. When they wanted a count of certain

   subcategories of mono- or poly-nucleated cells to be separately displayed, they said so, and when

   they wanted only a top-line display of mono- or poly-nucleated cells, they made that plain too.

   (Id. at 18-19; see also, e.g., Tr. at 109 (Sysmex’s counsel explaining that for claim 7 of the '351

   patent, which recites “separately display in a screen a count of the mono-nucleated cells and a

   count of the poly-nucleated cells” “there should be a count for mononucleated cells, and there

   should [also] be an individually displayed poly[-]nucleated cell count”)) 9

          Second, Figures 13 and 14 of the patent specification are also consistent with Sysmex’s

   proposed construction. (D.I. 133 at 19; Tr. at 97, 100) Figure 13, which represents “a display

   screen showing the measurement results in the blood measurement mode[,]” clearly depicts

   separate counts for the five types of white blood cells (“NEUT#[,]” “LYMPH#[,]” “MONO#[,]”



          9
                  When asked by the Court during the Markman hearing about what in the patent
   supports its position, BCI’s counsel responded: “just the plain language of the words.” (Tr. at
   111) Yet BCI has never explained, in the briefing or during oral argument, how the claim
   language would allow for its interpretation (e.g., that having five separate entries of
   subcategories of mono-nucleated or poly-nucleated cells on a screen would amount to separately
   displaying a count of the “mono-nucleated cells” or a count of the “poly-nucleated cells”). Nor
   does BCI point to anything else in the intrinsic record to persuade the Court that its position is
   the winning one here. (Id. at 100-01)
                                                    18
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 19 of 36 PageID #: 6507




   “EO#[,]” and “BASO#”), with each being individually displayed in a screen. ('350 patent, FIG.

   13; id., col. 3:34-35; see also D.I. 133 at 19) And Figure 14, which represents “a display screen

   showing the measurement results in the body fluid measurement mode[,]” depicts a separate

   count of the mono-nucleated cells (“MN#”) and a count of the poly-nucleated cells (“PMN#”),

   with each individually displayed in a screen. ('350 patent, FIG. 14; id., col. 3:36-37; see also

   D.I. 133 at 19) These figures, then, are also consistent with Sysmex’s position that the claims’

   use of “separately” establishes that the particular measurements/results that are recited in the

   claim limitations “are each individually displayed.” See, e.g., Aspex Eyewear, Inc. v. Marchon

   Eyewear, Inc., 672 F.3d 1335, 1348 (Fed. Cir. 2012) (looking to figures of the patent to establish

   a term’s correct construction); Altair Eng’g, Inc. v. LEDdynamics, Inc., 413 F. App’x 251, 256

   (Fed. Cir. 2011) (“[T]he figures and prosecution history support the district court’s claim

   construction.”).

          Third, Sysmex points to dictionary definitions from 2007 that define “individual” as

   “separate” (or “separate” as “individual”). (D.I. 133, ex. 11 at 893; id., ex. 12 at 753; id., ex. 13

   at 635, 1134; id., ex. 14 at 456) These definitions support construing “separately displaying” /

   “separately display” as “are each individually displayed.” (D.I. 133 at 21)

          For these reasons, the Court recommends that the term “separately displaying” /

   “separately display” be construed to mean “are each individually displayed.”

          D.      “display on an input screen (1) at least two sample-type options that
                  comprise concurrent display of a blood sample option and a body fluid
                  sample option each [independently selectable]/[selectable independently]
                  from the other on the input screen” (hereinafter, “display on an input
                  screen”)

          The term “display on an input screen” appears in claims 1, 7, 16 and 24 of the '351

   patent. The parties’ proposed constructions are as follows:

                                                     19
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 20 of 36 PageID #: 6508




    Term                            Sysmex’s Proposal               BCI’s Proposal

    “display on an input screen” “an input screen that              Plain and ordinary meaning.
                                 displays at the same time a
                                 blood sample option and a
                                 separate body fluid sample
                                 option and allows a user to
                                 select between the blood
                                 sample option and the
                                 separate body fluid sample
                                 option”

   (D.I. 133 at 23)

           The purpose of claim construction is to “determin[e] the meaning and scope of the patent

   claims asserted to be infringed.” Markman, 52 F.3d at 976. However, claim construction is

   required only when “the parties raise an actual dispute regarding the proper scope of the[]

   claims.” 02 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir.

   2008) (emphasis added); see also, e.g., Warner Chilcott Co. v. Mylan Inc., Civil Action Nos. 11-

   6844 (JAP), 11-7228(JAP), 2013 WL 3336872, at *3 (D.N.J. July 2, 2013) (“A court is not

   required to construe a claim term where there is not an actual dispute with respect to that term.”).

   Upon review of the parties’ briefing and after further probing the issue during the Markman

   hearing, it is not clear to the Court that the parties have a ripe dispute regarding the meaning of

   this term. Therefore, the Court finds that the term does not require construction, at least not at

   this time.

           In the briefing, Sysmex argued that the term (pursuant to the plain language of the claims

   in which it is found) has two requirements: (1) the input screen must display two options (i.e., a

   blood sample option and a body sample fluid option) at the same time; and (2) a user must be

   able to select between those two sample options on the display screen. (D.I. 133 at 23) Sysmex

   then explained how the specification supports its construction, with Figure 8 depicting “a screen

                                                    20
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 21 of 36 PageID #: 6509




   that displays three sample options at the same time” and the specification describing how “the

   user can select one of these analyzer operation modes.” (Id. at 23-24 (citing '350 patent, FIG. 8;

   id., col. 9:11-46)) Finally, Sysmex explained how the prosecution history supports its proposed

   construction. (Id. at 24) During prosecution of a related patent application, the patentees

   distinguished a prior art reference (“Chow”) by explaining that Chow failed to disclose “the

   feature of displaying a selection screen arranged to allow a user to select either the blood sample

   or the body fluid sample for measurement.” (D.I. 132 at JA00263) Because the analyzer of

   Chow “only operates in a single mode[,]” the patentees explained that there was “no need” for a

   user to select between a blood sample or body fluid sample. (Id.)

          Did BCI have a problem with any of that? In its briefing, the closest that BCI came to

   articulating a dispute was to explain that Sysmex’s proposal “potentially would exclude various

   computer interfaces” pertaining to “two sample-type options” such as “radio buttons,

   checkboxes, a drop down menu, etc.” (D.I. 133 at 25) During the Markman hearing, however,

   Sysmex explained that its position would not exclude such design choices. (Tr. at 115)

          Then during the Markman hearing, BCI raised a new issue—one it had not set out in the

   briefing. BCI asserted that a dispute existed with respect to the requirement that each sample

   option be “independently selectable” (or “selectable independently”) from the other. (Id. at 116-

   20) According to BCI, this requirement means that “one [option] is selected notwithstanding . . .

   whether the [other option] is active or not” and that the user “could select both” options. (Id. at

   117-18, 120) In this vein, according to BCI, if the user “had to toggle between [the two options],

   there’s a dependence between the two” and they therefore would not be “independently

   selectable.” (Id. at 119) In BCI’s view, the portion of Sysmex’s construction allowing for “a



                                                    21
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 22 of 36 PageID #: 6510




   user to select between the blood sample option and the separate body fluid sample option” “is not

   giving [the user] the ability to independently select each of them.” (Id. at 120)

          However, because BCI did not identify this dispute in the briefing, there was no

   meaningful pre-Markman hearing discussion between the parties about the issue. And so during

   the hearing, Sysmex understandably responded that because this was “the first time that we’ve

   heard” BCI’s position, it was “hard [] to say” what Sysmex’s view was regarding the issue. (Id.

   at 120-21)

          Again, claim construction is proper when there is a real, known dispute between the

   parties about a term’s scope. Because it is not clear to the Court whether there is such a dispute

   with respect to “display on an input screen,” (or if there is, what the nature of that dispute is), the

   Court declines to construe the term at this stage. See, e.g., Endoheart AG v. Edwards Lifescis.

   Corp., C.A. No. 14-1473-LPS, 2016 WL 1270127, at *4 (D. Del. Mar. 31, 2016) (declining to

   construe a claim term where the parties failed to “actually articulate[] a fundamental

   disagreement about the scope of the disputed term”); Warner Chilcott Co., 2013 WL 3336872, at

   *3 (declining to construe a claim term where “no party has been able to adequately articulate

   how, based upon the claim term ‘tablet,’ the meaning or proper scope of any of the asserted

   claims is in dispute”).

          Accordingly, the Court recommends that “display on an input screen” be afforded its

   plain and ordinary meaning.

          E.      “a second test result screen”

          The term “a second test result screen” appears in claims 1, 9 and 25 of the '351 patent.

   The parties’ proposed constructions are as follows:



                                                     22
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 23 of 36 PageID #: 6511




    Term                            Sysmex’s Proposal               BCI’s Proposal

    “a second test result screen”   “a body fluid measuring         Plain and ordinary meaning.
                                    mode test result screen not
                                    used in the blood measuring
                                    mode”

   (D.I. 133 at 28)

           The crux of the dispute here is whether a “second test result screen” can be used in the

   blood measuring mode. (Id. at 29, 30 n.6; Tr. at 122-23, 125) Sysmex asserts that it cannot be,

   while BCI’s position is that it could be. In light of the intrinsic record, the Court sides with

   Sysmex.

           Turning first to the plain language of the claims, it is in line with Sysmex’s position.

   (D.I. 133 at 28; Tr. at 123) Exemplary claim 1 of the '351 patent recites two test result screens:

   (1) in the blood measuring mode, “perform the analyzing operation . . . to: analyze blood-sample

   measurements of cells sensed in the introduced blood measurement sample; and display analysis

   results of the blood-sample measurements on a first test result screen; and” (2) in the body fluid

   measuring mode, “perform the analyzing operation . . . to: analyze body-fluid-sample

   measurements of the cells sensed in the introduced body fluid measurement sample; and display

   analysis results of the body-fluid-sample measurements on a second test result screen.” ('351

   patent, col. 17:28-33, 46-51 (emphasis added)) The claims’ recitation of two test result

   screens—a first screen and a second screen—indicates that these are different screens; if they

   were (or could be) the same, there would be no reason to include the terms “first” and “second.”

   (D.I. 133 at 28, 30; Tr. at 123); Luminati Networks Ltd. v. Code200, UAB, No. 2:19-cv-00396-

   JRG, 2021 WL 425101, at *7- 8 (E.D. Tex. Feb. 8, 2021) (explaining that the “first server[,]” the




                                                    23
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 24 of 36 PageID #: 6512




   “second server” and the “client device” were separately recited in the claims, which suggested

   that they were distinct components); see also Becton, Dickinson & Co., 616 F.3d at 1254.

   Moreover, dependent claims 11, 13 and 25 of the '351 patent recite “a second test result screen”

   and require that measurements/results specific to the body fluid measuring mode are displayed on

   that second screen. ('351 patent, cols. 19:39-43, 19:52-56, 19:66-20:3, 22:65-67, 23:1-9) This

   further indicates not only that “a second test result screen” is different from a first test result

   screen, but also that the second screen is only to be used in the body fluid measuring mode. (D.I.

   133 at 28; Tr. at 123-24)

           Turning next to the specification, Figure 13 depicts a screen “showing the measurement

   results in the blood measurement mode[,]” while Figure 14 depicts a screen “showing the

   measurement results in the body fluid measurement mode[.]” ('350 patent, FIG. 13, col. 3:34-35,

   3:36-37) And with respect to Figure 14, the specification explains that one region shown in that

   screen “includes the name of the measurement items for body fluid measurement rather than the

   measurement results of the blood measurement mode[.]” (Id., col. 15:9-18 (emphasis added))

   Here, the specification is strongly suggesting that “a second test result screen” is used in the

   body fluid measuring mode, but not the blood measuring mode. (D.I. 133 at 29)

           While BCI, for its part, asserts that “a second test results screen” is not “mutually

   exclusive of other screens[,]” it does not cite to anything in the patent in support of its claim that

   the second test result screen could also be used in the blood measuring mode. (Id. at 29-30)

   When pressed by the Court during the Markman hearing about whether any portion of the patent

   depicts or describes “a second test result screen” being used in the blood measuring mode, BCI’s

   counsel responded that “the patent is directed primarily to screens which are developed in the

   body fluid measuring mode, so it does not show the various screens that would be available in a

                                                      24
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 25 of 36 PageID #: 6513




   blood measuring mode in terms of the display of the screens.” (Tr. at 126-27) But as Sysmex’s

   counsel then retorted, Figure 13 does show a screen that is utilized for the blood measurement

   mode. (Id.) And, as noted above, it is a separate screen from that used for the body fluid

   measuring mode (Id.) Therefore, BCI’s unsupported position is not persuasive.

           For these reasons, the Court recommends that the term “a second test result screen” be

   construed to mean “a body fluid measuring mode test result screen not used in the blood

   measuring mode.”

           F.     “electrical detector” and “optical detector”

           The terms “electrical detector” and “optical detector” appear in independent claim 7 of

   the '351 patent. Claim 7 recites a sample analyzer comprising, among other components:

                  [A] plurality of detectors comprising at least one optical detector
                  for optically sensing cells in a sample and at least one electrical
                  detector for electrically sensing cells in the sample, the sample
                  selectively comprising (i) a blood sample or (ii) a body fluid
                  sample, wherein the body fluid sample contains body fluid, other
                  than blood, which is selected from a group consisting of
                  cerebrospinal fluid, thoracic fluid, abdominal fluid, fluid collected
                  in a cardiac sac, synovial fluid, dialysate from peritoneal dialysis,
                  and intraperitoneal rinse[.]

   ('351 patent, col. 18:14-24 (emphasis added)) The parties’ proposed constructions are as

   follows:

    Term                           Sysmex’s Proposal               BCI’s Proposal

    “electrical detector”          Plain and ordinary meaning, “detector that measures electrical
                                   no construction necessary.  properties of blood and body
                                                               fluid, rather than optical
                                   Alternatively, “a detector  properties”
                                   that measures one or more
                                   electrical parameters.”
    “optical detector”             Plain and ordinary meaning, “detector that measures optical
                                   no construction necessary.  properties of blood and body


                                                   25
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 26 of 36 PageID #: 6514




                                    Alternatively, “a detector       fluid, rather than electrical
                                    that measures one or more        properties”
                                    optical parameters.”

   (D.I. 133 at 63)

          The crux of the dispute here is whether an “electrical detector” and an “optical detector”

   refer to different detectors (BCI’s position) or whether they may refer to the same detector (as

   Sysmex proposes). (D.I. 133 at 66, 67; Tr. at 129) 10 For the two reasons set forth below, the

   Court agrees with BCI.

          First, the plain language of claim 7 is consistent with BCI’s position. (D.I. 133 at 67; Tr.

   at 129) The claim requires “a plurality of detectors” that comprise “at least one optical detector”

   and “at least one electrical detector[.]” ('351 patent, col. 18:15-17 (emphasis added)) This use of

   the word “plurality” strongly suggests that what is intended is that the two detectors that are

   listed thereafter are different detectors, not the same detector. (Cf. D.I. 133 at 67); see also

   Becton, Dickinson & Co., 616 F.3d at 1254.

          Second, the specification distinguishes between electrical detectors and optical detectors,

   which further demonstrates that claim 7 is referring to different detectors. (D.I. 133 at 67-68; Tr.

   at 129) The specification identifies three different types of detectors: a white blood cell

   detection unit, an RBC/PLT detection unit, and an HGB detection unit. (Tr. at 129-30) And in




          10
                  In the briefing, the parties also presented a dispute with respect to whether the
   recited detectors could “be used only with blood or body fluid” (with Sysmex asserting that
   BCI’s proposed construction improperly limits the detectors to ones that can be used only with
   blood or body fluid). (D.I. 133 at 63-70) During the Markman hearing, however, the parties
   appeared to reach agreement that there was no longer a dispute regarding that issue, with BCI
   confirming that its proposed construction is not meant to “preclude the possibility of [the claimed
   detectors] measuring something other than blood or body fluid.” (Tr. at 132-33) Therefore, the
   Court will not include “of blood and body fluid” in its recommended constructions for these
   terms.
                                                     26
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 27 of 36 PageID #: 6515




   doing so, the specification describes them as separate units and “exclusively as either electrical

   detectors or optical detectors[.]” (Id.) To that end, the specification explains that the detection

   device in the sample analyzer:

                  is provided with a white blood cell detection unit 41 for detecting
                  white blood cells. The white blood cell detection unit 41 is also
                  used to detect nucleated red blood cells and reticulocytes. In
                  addition to the white blood cell detection unit, the detection device
                  4 is also provided with an RBC/PLT detection unit 42 for
                  measuring the number of red blood cells and the number of
                  platelets, and an HGB detection unit 43 for measuring the amount
                  of pigment in the blood.

   ('350 patent, cols. 5:62-6:3 (emphasis added)) The specification then goes on to teach that the

   “[t]he white blood cell detection unit 41 is configured as an optical detection unit[.]” (Id., col.

   6:4-5) It also describes the HGB detection unit 43 as one that measures optical properties of the

   sample. (Id., cols. 7:56-8:19) And it then discusses the third detection unit, the RBC/PLT

   detecting unit 42, as measuring electrical properties of the sample. (Id., col. 7:7-40) This all

   leads to the same conclusion: an electrical detector and an optical detector are different things.

          Sysmex’s only retort is that “[t]here is nothing in the intrinsic evidence to require the

   electrical detector to be capable of detecting electrical parameters, but not optical parameters as

   BCI argues; or requiring that an optical detector to be incapable of detecting both optical and

   electrical parameters.” (D.I. 133 at 69-70) But Sysmex cites to nothing in support of its

   position. (Id. at 70) And, as described above, the intrinsic record in fact does provide significant

   evidence to indicate that BCI is correct here.

          For these reasons, the Court recommends that the term “electrical detector” be construed

   to mean “detector that measures electrical properties, rather than optical properties” and the term




                                                    27
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 28 of 36 PageID #: 6516




   “optical detector” be construed to mean “detector that measures optical properties, rather than

   electrical properties.”

           G.      “mono-nucleated cells” and “poly-nucleated cells”

           The terms “mono-nucleated cells” and “poly-nucleated cells” appear in claims 8, 9, 20

   and 21 of the '350 patent, as well as in independent claim 7 of the '351 patent. The parties’

   proposed constructions are as follows:

    Term                           Sysmex’s Proposal               BCI’s Proposal

    “mono-nucleated cells” and     mono-nucleated cells         mono-nucleated cells
    “poly-nucleated cells”         Plain and ordinary meaning, “lymphocytes and monocytes”
                                   no construction necessary.
                                                                poly-nucleated cells
                                   Alternatively, “cells with a “neutrophils, eosinophils and
                                   single nucleus.”             basophils”

                                   poly-nucleated cells
                                   Plain and ordinary meaning,
                                   no construction necessary.

                                   Alternatively, “cells with
                                   two or more nuclei.”

   (D.I. 133 at 71, 73)

           The parties’ dispute here is whether “mono-nucleated cells” and “poly-nucleated cells”

   should be limited to five types of white blood cells (i.e., lymphocytes, monocytes, neutrophils,

   eosinophils and basophils), as BCI asserts, or whether these cells may include more than those

   five types of white blood cells, as Sysmex contends. (Id. at 71, 73, 74) More specifically, BCI

   argues that the term “mono-nucleated cells” is limited to lymphocytes and monocytes, while the

   term “poly-nucleated cells” is limited to neutrophils, eosinophils and basophils. (Id. at 73)

   Meanwhile, Sysmex contends that: (1) the terms are inclusive of, but are not limited to, those

   five types of white blood cells; and (2) can further include anomalous particles (i.e., nucleated

                                                   28
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 29 of 36 PageID #: 6517




   cells such as tumor cells, macrophages and mesothelial cells). (Id. at 71, 75) The Court sides

   with Sysmex here.

          As an initial matter, BCI does not appear to dispute that the plain and ordinary meaning

   of “mono-nucleated cells” is “cells with a single nucleus” and that the plain and ordinary

   meaning of the term “poly-nucleated cells” is “cells with two or more nuclei.” (Id. at 74 (BCI

   noting that the “literal meaning” of the terms at issue is as Sysmex suggests)) Indeed, BCI’s

   Instructions for Use for certain of its accused products include a glossary, in which it defines

   “mononuclear” as “[h]aving only one nucleus” and “polynuclear” as “[h]aving many nuclei.”

   (Id., ex. 9 at BCI0034556, BCI0034560; ex. 10 at BCI0330501, BCI0330505 (cited in D.I. 133

   at 73)) The Court is mindful that “[a]bsent lexicography or disavowal,” it should “not depart

   from the plain meaning of the claims[.]” Luminara Worldwide, LLC v. Liown Elecs. Co., 814

   F.3d 1343, 1353 (Fed. Cir. 2016).

          Turning to the claims themselves, their language is at least somewhat helpful to Sysmex’s

   position. For one thing, BCI does not point to any instance where the claims limit mono-

   nucleated cells and poly-nucleated cells to a particular type of such cells (such as the five types

   of white blood cells referenced above). (See D.I. 133 at 71, 74) Indeed, certain claim language

   suggests that the terms are not so limited. That language is found in claim 20 of the '350 patent

   which, as was previously noted above, requires a controller programmed to:

                  perform the sequence of operations in the blood measuring mode
                  to: analyze blood-sample measurements of cells in the blood
                  sample; count each of five types of white blood cells in the blood
                  sample; and separately display in a screen a count of each of said
                  five types of white blood cells; and

                  perform the sequence of operations in the body fluid measuring
                  mode to: analyze body-fluid-sample measurements of cells in the
                  body fluid sample; count mono-nucleated cells and poly-nucleated

                                                    29
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 30 of 36 PageID #: 6518




                  cells in the body fluid sample; and separately display in a screen a
                  count of the mono-nucleated cells and a count of the poly-
                  nucleated cells.

   ('350 patent, col. 20:22-34 (emphasis added)) The way that claim 20 separately references

   “mono-nucleated cells” and “poly-nucleated cells” on the one hand, and “each of five types of

   white blood cells” on the other hand, can be read to suggest that those are different groupings

   that do not entirely overlap (and that the scope of the former terms may be broader than the

   scope of the latter term). (D.I. 133 at 72); cf. Ethicon Endo-Surgery, Inc. v. U.S. Surgical Corp.,

   93 F.3d 1572, 1579 (Fed. Cir. 1996) (“If the terms ‘pusher assembly’ and ‘pusher bar’ described

   a single element, one would expect the claim to consistently refer to this element as either a

   ‘pusher bar’ or a ‘pusher assembly[,]’ but not both[.]”) (emphasis in original). 11

          The Court turns next to the specification. As BCI notes, the specification certainly does

   make clear that mono-nucleated cells include lymphocytes and monocytes, and that poly-

   nucleated cells include neutrophils, eosinophils and basophils (a point that is not in dispute). In

   that vein, the specification explains that:

                  In the analysis processing of the blood measurement mode, the
                  DIFF scattergram and the like are analyzed, and information is
                  calculated for five types of white blood cell subclasses (NEUT:


          11
                   BCI attempts to explain away claim 20’s usage of the terms “mono-nucleated
   cells,” “poly-nucleated cells,” and “five types of white blood cells” by asserting that “claim
   differentiation need not be applied” to claim 20 because that claim was recently added to the
   asserted patent. (D.I. 133 at 74) But as Sysmex replies, (id. at 75 n.13), the doctrine of claim
   differentiation really is not in play here, since the terms at issue were all used in the same claim.
   Put differently, regardless of when claim 20 was added, the content of that claim suggests that
   the patentees did not view “mono-nucleated cells” and “poly-nucleated cells” as together
   meaning the exact same thing as “five types of white blood cells[.]” S. Snow Mfg. Co. v.
   SnoWizard Holdings, Inc., Civil Action No. 06-9170, 2013 WL 12229039, at *7 (E.D. La. Jan. 2,
   2013) (“Notwithstanding the doctrine of claim differentiation, which SnoWizard notes requires
   that ‘each claim in a patent must be interpreted to have a different scope than every other
   claim,’[] the terms and phrases within a single claim can and should modify the scope and
   meaning of that particular claim.”) (citation omitted).
                                                       30
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 31 of 36 PageID #: 6519




                  neutrophil, LYMPH: lymphocyte, MONO: monocyte, EO:
                  eosinophil, and BASO: basophil), whereas in the analysis
                  processing of the body fluid measurement mode, two subclasses
                  (MN: mononuclear cell, PMN: polymorphonuclear cell) are
                  classified in a partially integrated form because there are a lesser
                  number of blood cells and these cells are sometimes damaged. The
                  lymphocytes and monocytes belong to mononuclear cells, and
                  neutrophils, eosinophils, and basophils belong to
                  polymorphonuclear cells.

   ('350 patent, col. 12:48-60 (emphasis added); see also id., col. 15:9-17 (explaining that the field

   “MN#” shows “mononuclear cell count (lymphocytes+monocytes)[,]” the field “PMN#” shows

   “polymorphonuclear cell count (neutrophils+basophils+eosinophils)[,]” the field “MN %” shows

   the “ratio of mononuclear cells among white blood cells” and the field “PMN %” shows the

   “ratio of polymorphonuclear cells among white blood cells”)) Additionally, Figure 10, shown

   below, depicts a scattergram derived from measurements of a sample prepared from body fluid.

   (Id., col. 3:25-27) The scattergram shows three regions, including the MF region in which

   “mononuclear white blood cells Mc and polynuclear white blood cells Pc are distributed[.]” (Id.,

   col. 13:47-48 (emphasis added))




   And the specification goes on to note that anomalous particles in the regions Fc and Gc (found in

   the regions HF and LF, respectively) are intentionally excluded “in order to obtain a high

   precision classification of blood cells within the body fluid[.]” (Id., col. 13:24-26 (cited in D.I.

   133 at 74)) It explains that “[w]hite blood cells in body fluid can be measured with greater

   precision based on the new knowledge tha[t] anomalous particles appear in the top part of the
                                                    31
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 32 of 36 PageID #: 6520




   DIFF scattergram produced by this blood cell analyzer of the present invention.” (Id., col.

   13:27-31)

          However, the Court is not persuaded that the above portions of the specification serve to

   redefine the terms “mono-nucleated cells” and “poly-nucleated cells” such that they should be

   limited to only the five types of white blood cells. That is because, as Sysmex points out, (D.I.

   133 at 72), the specification also indicates that these terms may include more than just the five

   types of white blood cells. It notes that in the MF region in the above-referenced scattergram

   from Figure 10, “[l]ymphocytes and monocytes are included in mononuclear white blood cells”

   and “neutrophils, basophils, and eosinophils are included in polynuclear white blood cells.”

   ('350 patent, col. 13:52-55) And it goes on to teach that:

                  Anomalous particles (nucleated cells such as tumor cells,
                  macrophages, mesothelial cells) other than blood cells may also be
                  present in body fluid. Although it is rare for such anomalous cells
                  to be present in cerebrospinal fluid, such cells appear
                  comparatively frequently in abdominal and thoracic fluids. In the
                  scattergram of FIG. 10, such nucleated cells other than white blood
                  cells are distributed in region HF. In the present embodiment, it is
                  possible to determine accurate white blood cells counts even in
                  body fluid which contains such nucleated cells other than white
                  blood cells since nucleated cells other than white blood cells can
                  be identified. The degree of occurrence of anomalous cells can be
                  determined by counting the cells which appear in region HF.

   (Id., cols. 13:60-14:6 (emphasis added)) This excerpt demonstrates that anomalous particles are

   clearly “nucleated cells.” And it also shows that these anomalous cells can be detected by the

   sample analyzer. (See D.I. 133 at 72) Indeed, the sample analyzer described in the preferred

   embodiment can provide a scattergram analysis that distinguishes between white blood cells and

   anomalous cells. ('350 patent, col. 14:10-24) Thus, when considering the specification as a




                                                   32
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 33 of 36 PageID #: 6521




   whole, the Court does not see how it clearly limits “mono-nucleated cells” and “poly-nucleated

   cells” to only the five types of white blood cells.

           Accordingly, the Court recommends that “mono-nucleated cells” be construed to mean

   “cells with a single nucleus” and “poly-nucleated cells” be construed to mean “cells with two or

   more nuclei.”

           H.      “total [count] of nucleated cells”

           The term “total [count] of nucleated cells” appears in dependent claim 10 of the '350

   patent, as well as in dependent claims 8, 13, and 25 of the '351 patent. The parties’ proposed

   constructions are as follows:

    Term                            Sysmex’s Proposal              BCI’s Proposal

    “total [count] of nucleated     Plain and ordinary meaning, “total [count] of mono-nucleated
    cells”                          no construction necessary.  and poly-nucleated white blood
                                                                cells”
                                    Alternatively, “a total
                                    [count] of cells having one
                                    or more nucleus.”

   (D.I. 133 at 76)

           The parties’ dispute here mirrors the dispute that they had for the above terms “mono-

   nucleated cells” and “poly-nucleated cells.” That is, BCI contends that the term “total [count] of

   nucleated cells” only includes white blood cells, while other cell types (such as anomalous cells)

   are excluded from the total count. (Id. at 77) Meanwhile, Sysmex asserts that the total count of

   cells can include the five types of white blood cells as well as anomalous nucleated cells. (Id.)

           Here again, the Court sides with Sysmex. It does so in part because it finds BCI’s

   position wanting “for the same reasons it was wrong to try to limit the construction of the prior

   term [i.e., ‘mono-nucleated cells’ and ‘poly-nucleated cells’] to five types of white blood cells.”


                                                    33
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 34 of 36 PageID #: 6522




   (Id.) But below, the Court will also set out a few additional reasons why Sysmex has the better

   position with respect to this term.

           First, the claim language supports Sysmex’s view. For example, claim 8 of the '351

   patent recites:

                     8. The sample analyzer according to claim 7, wherein the
                     analyzing operation performed in the blood measuring mode
                     comprises operations to obtain a total count of the white blood
                     cells sensed in the introduced blood measurement sample and
                     display the total count of the white blood cells, and the analyzing
                     operation performed in the body fluid measuring mode comprises
                     operations to obtain a total count of nucleated cells sensed in the
                     introduced body fluid measurement sample and display the total
                     count of the nucleated cells.

   ('351 patent, col. 19:26-35 (emphasis added)) If “total count of nucleated cells” means the same

   thing as “total count of white blood cells,” then presumably the claim would use the same term to

   represent this, instead of using two different terms. The fact that the patentees did not do so is

   some indication that these terms mean different things. (D.I. 133 at 77); Ethicon Endo-Surgery,

   Inc., 93 F.3d at 1579.

           As for the specification, here again, BCI contends that it supports its position. More

   specifically, BCI points to Figure 14—i.e., the figure depicting “a display screen showing the

   measurement results in the body fluid measurement mode[.]” ('350 patent, col. 3:36-37) Figure

   14 displays a white blood cell count for a body fluid sample (“WBC-BF”) of 6.180. (Id., FIG. 14

   & col. 15:9-12) It also displays a mononuclear cell count (“MN#”) of 2.369 and a

   polymorphonuclear cell count (“PMN#”) of 3.811, which totaled together equals the WBC-BF

   count. (See id., FIG. 14; D.I. 133 at 77) According to BCI, these numbers illustrate that the total

   count of nucleated cells equals the count of mononuclear and polymorphonuclear white blood

   cells (and that if MN# and PMN# included any cells other than white blood cells, such as

                                                      34
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 35 of 36 PageID #: 6523




   anomalous particles, WBC-BF would be less than (not equal to) the sum of MN# and PMN#).

   (D.I. 133 at 78)

          In reply, however, Sysmex points to Figure 15. (Id. at 79) That figure also depicts “a

   display screen showing the measurement results in the body fluid measurement mode[.]” ('350

   patent, col. 3:38-39) This screen displays, inter alia, the: (1) number of particles in the HF

   region of the scattergram shown in Figure 10 (which consist of anomalous particles), denoted as

   “HF-BF#”; and (2) the combined number of particles in both the HF region and the MF region

   (which consist of white blood cells), denoted as “TC-BF#[.]” (Id., FIG. 15 & col. 15:24-35) On

   its face, then, TC-BF represents the total number of nucleated cells and is comprised of

   something other than just white blood cells. (D.I. 133 at 78-79) This portion of the specification

   is helpful to Sysmex’s case, and overall, the specification certainly does not provide enough

   support for the Court to divert from the plain and ordinary meaning of the term at issue.

          Thus, the Court recommends that “total [count] of nucleated cells” be construed to mean

   “total [count] of cells having one or more nucleus.”

   IV.    CONCLUSION

          For the foregoing reasons, the Court recommends that the District Court adopt the

   following constructions:

          1.      No construction is needed for “controller programmed to.”

          2.      “a blood measuring mode” should be construed to mean “a sample analyzer

   operation mode, different from the body fluid measuring mode, used for measuring cells in a

   blood sample” and “a body fluid measuring mode” should be construed to mean “a sample

   analyzer operation mode, different from the blood measuring mode, used for measuring cells in a

   body fluid sample”

                                                   35
Case 1:19-cv-01642-RGA-CJB Document 230 Filed 04/06/21 Page 36 of 36 PageID #: 6524




          3.      “separately displaying” / “separately display” should be construed to mean “are

   each individually displayed”

          4.      “display on an input screen” should be afforded its plain and ordinary meaning

          5.      “a second test result screen” should be construed to mean “a body fluid measuring

   mode test result screen not used in the blood measuring mode”

          6.      “electrical detector” should be construed to mean “detector that measures

   electrical properties, rather than optical properties” and “optical detector” should be construed to

   mean “detector that measures optical properties, rather than electrical properties”

          7.      “mono-nucleated cells” should be construed to mean “cells with a single nucleus”

   and “poly-nucleated cells” should be construed to mean “cells with two or more nuclei”

          8.      “total [count] of nucleated cells” should be construed to mean “total [count] of

   cells having one or more nucleus”

          This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

   Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

   within fourteen (14) days after being served with a copy of this Report and Recommendation.

   Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the

   loss of the right to de novo review in the district court. See Sincavage v. Barnhart, 171 F. App’x

   924, 925 n.1 (3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

          The parties are directed to the Court’s Standing Order for Objections Filed Under Fed. R.

   Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court’s website,

   located at http://www.ded.uscourts.gov.

   Dated: April 6, 2021
                                                         Christopher J. Burke
                                                         UNITED STATES MAGISTRATE JUDGE
                                                    36
